Citation Nr: 0527589	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-09 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Ricardo A. Aguirre, Attorney 
At Law


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 to May 1945.  
He died on August [redacted], 1997.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied service connection for the 
cause of the veteran's death.  This case was previously 
before the Board in November 2004, when it was remanded for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required on her part.

REMAND

In this case, at the time of the aforementioned REMAND in 
November 2004, the Board found that the appellant and her 
representative should be contacted to request authorization 
to obtain the veteran's terminal medical records and death 
certificate listing the actual cause (s) of the veteran's 
death.   

Review of the records indicates that in September 2004, the 
appellant's representative provided a letter to the RO, 
showing his current address as:
1967 Turnbull Avenue, Bronx, New York 10473.  

In December 2004, pursuant to the Board's remand, the AMC 
sent the pertinent notice to the appellant's representative's 
old address.  A review of the claims file reveals that a June 
2005 Supplemental Statement of the Case was also sent to the 
wrong address (the representative's prior address in 
Brooklyn, New York).  In addition, the letter sent to the 
appellant was also returned as undeliverable.  

As mentioned above, the appellant's representative notified 
the RO that his office moved in September 2004.  A recent 
check on the Internet reveals that the attorney's address is 
currently the Bronx address noted above. 

For this reason, the Board finds that a remand is necessary 
to request authorization to obtain the veteran's terminal 
medical records and a death certificate showing the actual 
cause of death.  In addition, the representative should be 
asked to provide the current mailing address for the 
appellant.  If one is provided, a request for the information 
should be sent to her as well, if the evidence was not 
submitted by the attorney.  In addition, copies of the 
returned correspondence, including the December 13, 2004 
letter and June 1, 2005 Supplemental Statement of the Case 
should be included with the new correspondence to the 
representative and the appellant.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the 
appellant's representative at his 
current address (Bronx, New York as of 
the date of this decision) and request 
that he provide the appellant's current 
mailing address.  In addition, the RO 
should request authorization to obtain 
the veteran's terminal medical records 
and a death certificate listing the 
actual cause(s) of the veteran's death.  
The RO should also include copies of 
the returned correspondence with the 
letter issued as a result of this 
remand.  Any treatment records 
identified should be obtained.

2.  Thereafter, the RO should re-
adjudicate the appellant's claim of 
entitlement to service connection for 
the cause of the veteran's death in 
light of all relevant evidence and 
pertinent legal authority.  If the 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

